internal_revenue_service number release date index number ---------------------------- ----------------------- -------------------------------------- attention ---------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------ telephone number --------------------- refer reply to cc ita b05 plr-108989-14 date date taxpayer_identification_number ---------------- legend taxpayer ---------------------------- operating partnership -------------------------- country a -------------------------------------- m ---------------------- n ---------------------- x ------- y --------- z ------------- dear ------------ in a letter dated date the taxpayer named above through its authorized representatives requested a private_letter_ruling under revproc_2014_1 2014_1_irb_1 on date and on date you submitted additional information taxpayer requested rulings that certain of its assets are or are parts of outdoor advertising displays and are eligible for an election under sec_1033 of the sec_1 to be treated as real_property for purposes of chapter of the code unless noted otherwise all section references are to the internal_revenue_code in effect on the date of this letter_ruling plr-108989-14 facts taxpayer is a publicly held company that has elected under sec_856 to be treated as a real_estate_investment_trust for purposes of federal income_taxation through operating partnership and various limited_liability companies partnerships or real_estate_investment_trusts taxpayer owns and operates real properties throughout country a sign structure taxpayer plans to construct and affix electric sign structures to several of its existing outdoor steel sign structures that are permanently affixed to some of the real properties it owns combined units of electric sign structure and steel sign structure referred to as sign structures each sign structure operates using light emitting diode led technology a typical sign structure is m wide and n high depending on the property to which it is affixed the sign structure may be on the roof of the building or on an exterior wall of the building in the case of a sign structure on the roof of a building the steel sign structure is braced back to multiple columns installed in the building structure a horizontal steel frame of wide flange beams connects the column extensions and supports the sign in the case of a sign structure mounted on the wall of a building first the building’s structural columns and spandrel beams are exposed next the exterior of the building is removed locally to expose the structural columns and new extensions of structural steel are attached to the existing structure to extend sign connections beyond the exterior face of the building the exterior of the building is then reconstructed around the new connection whether the sign structure is constructed on the roof or on the wall a series of large sign cabinets that each are approximately x high by y wide by z deep and made of aluminum and steel are bolted together hoisted with a crane and bolted to the underlying steel sign structure each sign cabinet houses and supports a series of rectangular led panels that are bolted to the sign cabinet each led panel is composed of a series of rectangular led modules that are bolted to the led panel the led panels contain power supplies cables voltage regulators electrical wiring and fans that provide ventilation to prevent the led modules from overheating taxpayer represents that the sign structures will be inherently permanent structures they will be designed and constructed to remain in place permanently and will be difficult to remove once constructed taxpayer further represents that it has no intention of removing the sign structures once constructed plr-108989-14 taxpayer will lease each sign structure to an unrelated third party under a lease for a fair_market_value rent each lessee will program and display advertising contents on the sign structure as a lessor taxpayer will not perform any services in connection with the lease agreement other than preventative and corrective maintenance and repair services necessary to ensure the safety and security of the sign structures the associated buildings its tenants and visitors and the public and other usual and customary services ancillary housing structure and ancillary sign assets in addition to the sign structure taxpayer will lease to the lessee a separate housing structure the ancillary housing structure and certain equipment including processors computers fiber optic cables and power cables dedicated for use with each sign structure the ancillary sign assets each ancillary housing structure is dedicated to a particular sign structure and is a permanent structure built adjacent to the particular sign structure it is built on top of steel dunnage that is bolted and welded to the structural system of the building on which the sign structure is located the walls of the ancillary housing structures are made of steel stud framing and clad on the exterior with metal panels and on the interior with dry walls an ancillary housing structure has a roof it is equipped with lighting and electricity and is air-conditioned the ancillary sign assets consist of equipment dedicated for use with each sign structure that is contained within the ancillary housing structure and cables that connect such equipment in the ancillary housing structure to the sign structure the lessee of the sign structure or its agent will initiate programming of the sign structure from a remote location which is then transmitted to the server and computers in the associated ancillary housing structure the advertising content is in turn transmitted via fiber optic cables that connect the server and computers to the base of the sign structure taxpayer represents that none of the programming equipment or other assets at the remote location is owned or operated by taxpayer accordingly this remote equipment is not part of the ancillary sign assets and is not the subject of this ruling taxpayer represents that the ancillary housing structure and ancillary sign assets are integral parts of the sign structure and therefore constitute parts of the outdoor advertising displays within the meaning of sec_1033 taxpayer represents that it has not made and will not make any sec_179 election for any sign structure ancillary housing structure or ancillary sign assets taxpayer further represents that it will make a sec_1033 election to treat all its sign plr-108989-14 structures ancillary housing structures and ancillary sign assets as real_property for all purposes of chapter of the code including for purposes of cost_recovery taxpayer has requested the following rulings requested ruling sec_1 each sign structure constitutes an outdoor_advertising_display that is eligible for an election under sec_1033 to be treated as real_property for purposes of chapter of the code because the ancillary sign assets and ancillary housing structures are integral parts of these outdoor advertising displays any election under sec_1033 to treat the sign structures as real_property also applies to the ancillary sign assets and the ancillary housing structures law and analysis sec_1033 provides that a taxpayer may elect in accordance with the rules prescribed by the secretary to treat property that constitutes an outdoor_advertising_display as real_property for purposes of federal income_taxation no sec_1033 election may be made however for property for which the taxpayer has made a sec_179 election sec_1033 defines an outdoor_advertising_display as a rigidly assembled sign display or device permanently affixed to the ground or permanently attached to a building or other inherently_permanent_structure constituting or used for the display of a commercial or other advertisement to the public sec_1_1033_g_-1 of the income_tax regulations defines an outdoor_advertising_display as a rigidly assembled sign display or device that constitutes or is used to display a commercial or other advertisement to the public and is permanently affixed to the ground or permanently attached to a building or other inherently_permanent_structure these regulations further provide that t he term includes highway billboards affixed to the ground with wooden or metal poles pipes or beams with or without concrete footings according to taxpayer the sign structures are rigidly assembled signs displays or devices permanently attached to buildings or other inherently permanent structures in addition they will be used to display commercial or other advertisements to the public accordingly the sign structures constitute outdoor advertising displays within the meaning of sec_1033 plr-108989-14 according to taxpayer the ancillary sign assets are used to make each sign structure function as an outdoor_advertising_display taxpayer further represents that the servers computers processors fiber optic cables and power lines that constitute the ancillary sign assets are dedicated to the sign structure and thus are an integral part thereof accordingly the ancillary sign assets are part of an outdoor_advertising_display and taxpayer’s election under sec_1033 to treat the sign structures as real_property also applies to the ancillary sign assets according to taxpayer each ancillary housing structure is dedicated to a particular sign structure and is located adjacent to the particular sign structure an ancillary housing structure is used to secure ancillary sign assets serving an associated sign structure and ensure that advertising contents are properly displayed on the sign structure taxpayer further represents that each ancillary housing structure is an integral part of a particular sign structure accordingly the ancillary housing structures are part of an outdoor_advertising_display and taxpayer’s election under sec_1033 to treat the sign structures as real_property also applies to the ancillary housing structures based on the facts presented we hold as follows ruling sec_1 each sign structure constitutes an outdoor_advertising_display that is eligible for an election under sec_1033 to be treated as real_property for purposes of chapter of the code because the ancillary sign assets and ancillary housing structures are integral parts of these outdoor advertising displays any election under sec_1033 to treat the sign structures as real_property also applies to the ancillary sign assets and the ancillary housing structures except as expressly provided herein no opinion is expressed or implied on the tax consequences of any aspect of any transaction or item discussed or referred to in this letter further we express no opinion about whether any income that taxpayer receives from leasing the sign structures qualifies as rents_from_real_property for purposes of sec_856 or whether taxpayer qualifies as a real_estate_investment_trust under subchapter_m of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-108989-14 in accordance with the power_of_attorney on file with this office copies of this letter are being sent to taxpayer’s authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william a jackson chief branch office of associate chief_counsel income_tax accounting enclosure copy for sec_6110 purposes cc
